Citation Nr: 1823060	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  07-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a dental disorder for treatment purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Boston Healthcare System.

In his July 2010 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board at his local Regional Office.  The Board remanded this matter in July 2014 to schedule a hearing.  In a November 2014 statement, the Veteran withdrew his request for a hearing before the Board.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2017).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for service connection for a dental disorder for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The record does not show oral or dental trauma in service; there is no evidence that the Veteran's tooth loss was the result of loss of substance of the jaw.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone).  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913. In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma or disease.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  

The Veteran's service dental records show that when he entered the service he had several missing teeth in the back of both sides of his mouth.  The remaining teeth in the back of the right side of the mouth had non-restorable caries.  Those teeth were pulled and he was issued partial dentures.  Treatment was done within 100 days of his enlistment.  There was no indication on the separation dental examination that any treatment was required.  Service treatment records were completely silent for any trauma to the face that would result in dental trauma.
 
On his October 1955 Application for Outpatient Treatment, the Veteran requested treatment for upper and lower partial plates and to clean and check the rest of his teeth.  He stated that there was no milk in Korea and now he needed dental care.  

During the course of the current appeal, the Veteran stated that during service he had teeth pulled and partial plates made for his upper and lower molars while at Camp Polk.  He stated that the plates did not fit well and caused wearing and cavities in other teeth, which required continuous treatment to include extraction and a root canal with a crown.  He also stated that he took the plates out and lost them.  The Veteran further stated that when he separated from the Army he was told that he could have VA fix his teeth.  He indicated that his remaining teeth are wearing dangerously because he has no back teeth with which to chew.  He claims that he should be entitled to benefits because of the trauma he experienced at Fort Polk when his teeth were first removed.

The weight of the evidence does not show that the Veteran sustained dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson, 23 Vet. App. at 60-61.  The Veteran had teeth pulled during service; however, as noted above dental treatment of teeth, even extractions, during service does not constitute dental trauma.  There is no competent evidence in the claims file to suggest that the Veteran's dental disability to include missing teeth was caused by any in-service dental trauma or bone loss through trauma or disease.  Thus, service connection for a dental disorder is not established under 38 C.F.R. § 4.150.


ORDER

Entitlement to service connection for a dental disorder for compensation purposes is denied.


REMAND

The Board notes that a dental claim encompasses a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306   (1993).  Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

During the pendency of this appeal, the regulations applicable to service connection for dental conditions for dental treatment purposes were revised in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental disorder for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2017) and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2017).

Based upon a review of the record, it does not appear that VHA made a determination regarding the Veteran's eligibility for dental treatment; therefore, the Board finds that a remand is necessary so that VHA may adjudicate the issue of entitlement to service connection for dental treatment purposes in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Provide Veterans Claims Assistance Act of 2000 (VCAA) notice for the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a dental disorder for treatment purposes.

2. After obtaining any additional evidence pertinent to the issue on appeal, as well as developing the claim in any matter deemed appropriate, VHA should adjudicate Class eligibility in the first instance under 38 C.F.R. § 3.381  (effective February 29, 2012).  See 38 C.F.R. §  17.161. 

3. Then, readjudicate the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a dental disorder for treatment purposes.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


